Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goedeke et al. (US 2001/0032085 now US 7,319,962).
As to claim 1, Goedeke teaches a method for controlling medical devices (that can inherently include MR scanner), the method comprising: 
determining a current system status of the device; 

generating a speech data stream from the acquired linguistic expression;
generating a command library that contains a set of speech commands (tasks), each of the set of speech commands being assigned to one or more linguistic expressions, the set of speech commands being loaded from a command database depending on the determined current system status of the device; (Pars.7-8, 15)
determining, via application of speech recognition to the speech data stream, whether a linguistic expression contained in the command library is able to be assigned to the speech data stream; (Pars.7-8, 15, 20-22) and
 when the linguistic expression contained in the command library is able to be assigned to the speech data stream: 
identifying the acquired linguistic expression; 
determining a speech command from among the set of speech commands in the command library that is assigned to the recognized linguistic expression; 
and generating a control command to control the device in accordance with the determined speech command (Fig.2; Pars.17-19).


    PNG
    media_image1.png
    776
    516
    media_image1.png
    Greyscale

With regard to claim 4, determining the medical device state taught by Goedeke inherently includes determining the medical device being in one of standby, off, active or pause state.
Regarding claims 5-7, the corresponding instructions and system comprising the steps as recited in claim 1 is analogous, therefore rejected as being anticipated by Goedeke et al. for the foregoing reasons.
As to claim 8, Goedeke teaches wherein the acoustic input includes a microphone (Fig.1).

As to claim 10, Goedeke teaches wherein the control system includes a data storage device and a processor configured to read data stored on the data storage device (Figs.1-2).



Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is allowable because Goedeke doesn’t teach where when no linguistic expression contained in the command library is able to be assigned to the speech data stream: transmitting the speech data stream to an Internet-based online speech recognition module; and applying, via the Internet-based online speech recognition module, a machine learning trained recognition function to the speech data stream to provide a recognized linguistic expression as a second speech data stream.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0087357.

    PNG
    media_image2.png
    611
    498
    media_image2.png
    Greyscale


.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657